971 So. 2d 929 (2007)
Alexander Florenzo FLORES, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D06-1510.
District Court of Appeal of Florida, Third District.
December 19, 2007.
Rene A. Sotorrio, Coral Gables, for appellant.
Bill McCollum, Attorney General, and Jill Kramer Traina, Assistant Attorney General, for appellee.
Before GERSTEN, C.J., and WELLS and CORTIÑAS, JJ.
Prior report: 853 So. 2d 566.
PER CURIAM.
This is an appeal of an order denying a motion under Florida Rule of Criminal Procedure 3.850. Because all of the claims raised by the defendant are refuted by the record, we affirm the trial court's denial of the defendant's claims for post-conviction relief.
Affirmed.